Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Specie 1 (Figs. 1-5), claims 1-10 in the reply filed on November 07th, 2022 are acknowledged. Claims 11-12 have been withdrawn from consideration.  Claims 1-12 are pending.
Action on merits of claims 1-10 as follows.

Drawings
The drawings filed on 05/03/2022 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hirler (US 2006/0118864, hereinafter as Hirl ‘864) 
Regarding Claim 1, Hirl ‘864 teaches a method of forming a power semiconductor device, comprising: 
providing a semiconductor substrate (Fig. 3, (4); [0036]), comprising a first dopant type (N-type), and having a side edge; 
forming a well layer (30; [0039]), on the semiconductor substrate, comprising a second dopant type (P-type; [0041]); 
forming a conductive trench assembly (21; [0038]), comprising a plurality of junction termination trenches within the semiconductor substrate, the plurality of junction termination trenches extending through the well layer; 
forming a metal layer (29; [0039]), electrically connecting the trench assembly to the well layer, wherein the metal layer comprises: a set of inner metal contacts, electrically connecting a set of inner regions (24; [0039]) of the well layer to a first set of trenches of the conductive trench assembly; and 
an outer metal contact (29; [0039]), the outer metal contact electrically connecting an outer region (26; [0039]) of the well layer to a second set of trenches of the conductive trench assembly, wherein the outer region borders the side edge (see Figs. 2 and 3).  
Regarding Claim 2, Hirl ‘864 teaches the set of inner metal contacts and the outer metal contact (29) as a plurality of metallic rings, arranged in concentric fashion (see Fig. 2).  

Regarding Claim 3, Hirl ‘864 teaches the substrate (4; [0036]) comprises a N-doped layer, and the well layer (30; [0041]) comprises a p-doped layer (see Fig. 3).  

Regarding Claim 4, Hirl ‘864 teaches the conductive trenches assembly (21) comprises two to four conductive trenches (see Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirl ‘864 as applied to claim 1 above, and further in view of Kim (US 2019/0198666, hereinafter as Kim ‘666).
Regarding Claim 5, Hirl ‘864 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a breakdown voltage of 200 V”.  
However, Kim ‘666 teaches a breakdown voltage of 200 V (see claim 19).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hirl ‘864 by having the breakdown voltage of 200 V for reducing the substrate leakage current from the body diode of the LDMOS device during the on-state of the power switch (see para. [0016]) as suggested by Kim ‘666.

Regarding Claim 6, Hirl ‘864 teaches one metal oxide semiconductor field effect transistor (MOSFET) in an active device region of the power semiconductor device, adjacent to the conductive trench assembly (see Figs. 1 and 3).  

Regarding Claim 7, Hirl ‘864 teaches the conductive trench assembly (21; [0024] and [0038]) comprising a plurality of polysilicon trenches (or field electrodes, see para. [0024] and [0045]).  

Regarding Claim 8, Hirl ‘864 teaches a method of forming a power semiconductor device in a semiconductor substrate, comprising: 
providing a semiconductor layer stack, comprising: 
a semiconductor substrate layer (Fig. 3, (4); [0036]), comprising a first dopant type; 
a well layer (30; [0039]), disposed on the semiconductor substrate, and comprising a second dopant type, wherein the well layer is bounded by a side edge of the semiconductor substrate; 
forming a conductive trench assembly (21; [0038]), comprising a plurality of conductive trenches by etching the semiconductor layer stack using a trench mask (see para. [0060]), the plurality of conductive trenches comprising an outermost trench, proximate the side edge; 
forming a metal layer (29; [0039]), to electrically connect the plurality of conductive trenches to the well layer using a metal mask, the metal layer comprising an outer metal contact, electrically connecting an outer region (26; [0039]) of the well layer to an outer set of conductive trenches of the conductive trench assembly, wherein the outer region borders the side edge.  
Kim ‘666 teaches forming a plurality of metal vias (see para. [0023]-[0024]), coupled to the conductive trench assembly (139; [0023]), using a mask.
Furthermore, it has been held to be within the general skill of a worker in the art to select a metal via mask on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 9, Hirl ‘864 teaches a set of inner metal contacts, electrically connecting a set of inner regions (24; [0039]) of the well layer to a first set of trenches of the conductive trench assembly (see Fig. 2).

Regarding Claim 10, Hirl ‘864 teaches a first set of contact vias are disposed in communication with the plurality of conductive trenches, and wherein an outermost contact via is disposed in contact with the outer region (26) of the well layer (see Fig. 2).  
Kim ‘666 also teaches a plurality of metal vias (see para. [0023]-[0024]).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Seok (US 2016/0141408 A1)
Shimatou (US 2014/0197476 A1)
Baburske et al. (US 2015/0325687 A1)
Yedinak (US 2012/027388 A1)	
Seok et al. (US 2010/0078674 A1)	

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829